[Cite as State v. Parker, 2022-Ohio-3831.]




                      IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO



 STATE OF OHIO,                              :   APPEAL NO. C-210440
                                                 TRIAL NO. B-2000027
         Plaintiff-Appellee,                 :

                                             :       O P I N I O N.
   VS.
                                             :

 JORDAN PARKER,                              :

       Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause Remanded

Date of Judgment Entry on Appeal: October 28, 2022


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Angela J. Glaser, for Defendant-Appellant.
                          OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

           {¶1}    Defendant-appellant Jordan Parker appeals the judgment of the

Hamilton County Court of Common Pleas sentencing him to a total aggregate sentence

of 13 years in prison after he was found guilty of numerous counts involving his use of

a firearm.        In four assignments of error, Parker argues (1) that the trial court

incorrectly instructed the jury on self-defense, (2) that his counsel’s failure to object

to the instruction as-given constitutes ineffective assistance of counsel, (3) that his

convictions run counter to the manifest weight of the evidence, and (4) that the court

failed to make the required findings to sentence him to consecutive sentences. For the

reasons that follow, we overrule Parker’s first three assignments of error, but we

sustain his fourth. Accordingly, we affirm the trial court’s judgment in part, reverse it

in part, vacate the consecutive nature of Parker’s sentences, and remand the cause for

the trial court to make the necessary sentencing findings under R.C. 2929.14(C)(4).

                                     Facts and Procedure

           {¶2}    On January 1, 2020, after celebrating New Year’s Eve at a popular

Over-The-Rhine bar, Parker, his girlfriend Ashley Thomas, and her sister Jasmine

Carter, were walking back to Ashley’s car in a nearby parking garage on Sycamore

Street in Cincinnati, Ohio. Frederick Moore and his brother Jeffrey Moore entered the

same garage with their girlfriends Tisa Weaver and Danielle Carter. A shouting match

erupted between Tisa and Jasmine, and the others attempted to physically restrain

them from fighting with each other. After a few moments, and some pushing, shoving,

and punch-throwing between the female members of the groups, Parker pulled a gun

out of his pocket and fired it, striking Frederick, Jeffrey, and Tisa.1 Parker fled from



1   All three victims survived.
                                             2
                    OHIO FIRST DISTRICT COURT OF APPEALS




the scene in Ashley’s vehicle, crashed, and then fled on foot. Parker was detained

several blocks away. At the crash site, police found a gun on the dashboard of the

vehicle.

       {¶3}    On January 10, 2020, Parker was charged with three counts of

felonious assault under R.C. 2903.11(A)(1) (Counts 1, 3, and 5), three counts of

felonious assault with a deadly weapon under R.C. 2903.11(A)(2), each with two

accompanying firearm specifications (Counts 2, 4, and 6), having weapons while

under disability under R.C. 2923.13(A)(2) (Count 7), and failing to comply with an

order or signal of a police officer under R.C. 2921.331 (Count 8).

       {¶4}   In April 2021, Parker proceeded to a jury trial on Counts 1 through 6,

but waived his right to a jury trial on Counts 7 and 8. The jury found him guilty as

charged, as did the trial court on those counts tried to the bench.

       {¶5}   At sentencing, the court merged Counts 1, 3, and 5 with Counts 2, 4, and

6, and imposed one year each for Counts 7 and 8, in addition to the following

sentences:

       Count 2: 2 years + mandatory 3 years for firearm specification, to be

       served consecutively and prior to the underlying offense in count 2

       Count 4: 3 years + mandatory 3 years for firearm specification, to be

       served consecutively and prior to the underlying offense in count 4

       Count 6: 3 years + mandatory 3 years for firearm specification, to be

       served consecutively and prior to the underlying offense in count 6

       {¶6}   The sentences in Counts 4 and 6 were ordered to be served consecutively

to each other. The sentences for Counts 2 and 7 were imposed to run concurrently

with each other and Counts 4 and 6. Count 8 was imposed to run consecutively to the

                                           3
                       OHIO FIRST DISTRICT COURT OF APPEALS




other counts. In total, Parker was sentenced to an aggregate term of 13 years, with

credit for 591 days already served.2 Parker timely appealed, raising four assignments

of error for our review.

                             Self-Defense and the Duty to Retreat

        {¶7}    In his first assignment of error, Parker argues that the trial court

incorrectly instructed the jury on self-defense. Specifically, Parker contends that the

jury instructions should have reflected the amendments to the self-defense statute that

eliminated the duty to retreat.

        {¶8}    Parker did not object to the self-defense jury instruction at trial, and

therefore has waived all but plain error. State v. Underwood, 3 Ohio St.3d 12, 13, 444

N.E.2d 1332 (1983). To establish plain error, an appellant must demonstrate: (1) an

error, (2) that is obvious, and (3) that affected the outcome of the trial. See State v.

Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22.

        {¶9}    Self-defense law in Ohio looks different now than it did several years

ago. In 2019, Am.Sub.H.B. No. 228 (“H.B. 228”) took effect and amended R.C.

2901.05, thereby “shift[ing] the burden from the defendant to the state to prove

beyond a reasonable doubt that the accused did not use force in self-defense.” State

v. Brooks, Slip Opinion No. 2022-Ohio-2478, ¶ 6. The Supreme Court decided in

Brooks that the amendment “applies to all trials conducted on or after its effective date


2 While not at issue in this appeal, there were two sentencing hearings and two sentencing entries
in this case. In a June 15, 2021 hearing, the court sentenced Parker for the case at issue in addition
to an unrelated matter, the case numbered B-200154. A corresponding entry was not put on the
record. However, Parker was resentenced for both cases on July 15, 2021. Though the record does
not make clear exactly why he was resentenced, it seemed to be due to an error with the merger of
the felonious-assault counts and specifications. The corresponding entry, dated July 29, 2021,
ordered the total aggregate sentence to be 13 years to 14 years, six months in the Ohio Department
of Rehabilitation and Correction, with credit for time already served. However, a March 8, 2022
nunc pro tunc entry corrected the total aggregate term to 13 years, with credit for time already
served.
                                                  4
                     OHIO FIRST DISTRICT COURT OF APPEALS




* * *, irrespective of when the underlying alleged criminal conduct occurred.” Id. at

¶ 2.

       {¶10} In the wake of these changes to the burden-shifting framework, 2020

Am.S.B. 175 (“S.B. 175”) took effect on April 6, 2021, and amended R.C. 2901.09 to

remove the age-old duty to retreat.3 The amended R.C. 2901.09(B) provides that “a

person has no duty to retreat before using force in self-defense * * * if that person is in

a place in which the person lawfully has a right to be.” R.C. 2901.09(C) was also

amended to include that “[a] trier of fact shall not consider the possibility of retreat as

a factor in determining whether or not a person who used force in self-defense * * *

reasonably believed that the force was necessary to prevent injury, loss, or risk to life

or safety.” This is known as the “stand-your-ground law.” State v. Dixon, 2d Dist.

Greene No. 2021-CA-29, 2022-Ohio-3157, ¶ 9.

       {¶11} Because the effective date of S.B. 175 was April 6, 2021, and Parker’s

trial began on April 14, 2021, he contends that the jury instructions should have

reflected these amendments even though the shooting occurred well before the

effective date. The state contends that “there is no provision in S.B. 175 making the

amendments retroactive to acts occurring before the effective date.”

       {¶12} Determining whether a statute can be applied retroactively is generally

a two-step test. First, we must determine whether the legislature intended that the

statute apply retroactively. State v. White, 132 Ohio St.3d 344, 2012-Ohio-2583, 972

N.E.2d 534, ¶ 27; Hyle v. Porter, 117 Ohio St.3d 165, 2008-Ohio-542, 882 N.E.2d 899,

¶ 7.   “A statute is presumed to operate prospectively, unless expressly made


3S.B. 175 also amended R.C. 2307.601, R.C. 2901.05, and R.C. 2923.126. See Ohio Leg. Serv.
Comm., Final Analysis, https://www.legislature.ohio.gov/download?key=15457 (accessed Oct. 5,
2022).
                                             5
                    OHIO FIRST DISTRICT COURT OF APPEALS




retrospective.” R.C. 1.48; see Brooks, Slip Opinion No. 2022-Ohio-2478, at ¶ 9. “In

order to overcome the presumption that a statute applies prospectively, a statute must

‘clearly proclaim’ its retroactive application.” Hyle at ¶ 10, quoting State v. Consilio,

114 Ohio St.3d 295, 2007-Ohio-4163, 871 N.E.2d 1167, paragraph one of the syllabus.

       {¶13} Second, if there is such a clear proclamation, we must determine if the

statute is in violation of the Ohio Constitution, Article II, Section 28, which provides

“[t]he general assembly shall have no power to pass retroactive laws.” See Brooks at

¶ 9; Hyle at ¶ 7-9. Whether a statute is unconstitutionally retroactive, “depends on

whether it is ‘remedial’ or ‘substantive’—if the law is ‘remedial,’ then its retroactive

application is constitutional; if the law is substantive, then its retroactive application

is unconstitutional.” Brooks at ¶ 10. Laws affecting procedure are typically remedial

in nature, while laws that affect rights are substantive. Id.

       {¶14} We do not find any language in R.C. 2901.09 to suggest that the General

Assembly intended it to apply retroactively. Our sister districts who have spoken on

the matter, agree with this conclusion. See State v. Hurt, 8th Dist. Cuyahoga No.

110732, 2022-Ohio-2039, ¶ 58 (“There is no language in amended R.C. 2901.09

indicating that the General Assembly intended the statute to be applied

retroactively.”); State v. Degahson, 2d Dist. Clark No. 2021-CA-35, 2022-Ohio-2972,

¶ 17 (“we find no language in the amended R.C. 2901.09 that would indicate the

legislature obviously intended the statute to be applied retroactively.”). On this basis

alone, we could overrule the assignment. See Degahson at ¶ 17; Hyle, 117 Ohio St.3d

165, 2008-Ohio-542, 882 N.E.2d 899, at ¶ 9 (“We do not address the question of

constitutional retroactivity unless and until we determine that the General Assembly

expressly made the statute retroactive.”).

                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS




       {¶15} Parker concedes that the statute is not expressly retroactive, but he

argues that it still should have been applied at his trial because it is procedural, like

the statute at issue in State v. Pitts, 2020-Ohio-5494, 163 N.E.3d 1169 (1st Dist.)

(holding that the H.B. 228 amendments to R.C. 2901.05 were procedural and should

apply to all trials after the effective date, regardless of the date of the offense).

However, the Second District has held that R.C. 2901.09 is substantive because it “did

more than just alter a procedure; it expanded the law, creating a new right * * * .”

Degahson at ¶ 19. Other courts across the country, including those in Kentucky,

Michigan, Florida, Alaska, and Louisiana, have found similar changes in self-defense

statutes to be substantive. See Degahson at ¶ 20 (collecting cases). We agree and hold

that the statute is substantive. By removing the duty to retreat, S.B. 175 effectively

created a right where one did not exist before: the right to stand one’s ground “if that

person is in a place in which the person lawfully has a right to be.” R.C. 2901.09(B).

This is necessarily a substantive change in the law. See Degahson at ¶ 19-20; Van

Fossen v. Babcock & Wilcox Co., 36 Ohio St.3d 100, 106-107, 522 N.E.2d 489 (1988),

superseded by statute on other grounds, as recognized in Hannah v. Dayton Power

& Light Co., 82 Ohio St.3d 482, 696 N.E.2d 1044 (1998) (“a statute is substantive when

it * * * imposes new or additional burdens, duties, obligations, or liabilities as to a past

transaction; creates a new right out of an act which gave no right and imposed no

obligation when it occurred; [or] creates a new right.”).

       {¶16} Moreover, application of R.C. 1.58 yields the same result. When a

criminal statute is amended, “ ‘the substantive provisions of the former law apply to

all pending prosecutions, but the defendants receive the benefit of a reduced “penalty,



                                             7
                          OHIO FIRST DISTRICT COURT OF APPEALS




forfeiture, or punishment” in the statute as amended * * *.’ ” Hurt at ¶ 59, quoting

State v. Solomon, 2012-Ohio-5755, 983 N.E.2d 872, ¶ 16 (1st Dist.), citing R.C. 1.58. 4

           {¶17} Because S.B. 175 “does not set out a penalty, punishment, or forfeiture,

but instead provides the substantive law regarding an individual’s duty to retreat

before using self-defense,” the former law was correctly applied to Parker’s case. Hurt,

8th Dist. Cuyahoga No. 110732, 2022-Ohio-2039, at ¶ 61; see Degahson, 2d Dist. Clark

No. 2021-CA-35, 2022-Ohio-2972, at ¶ 21-22 (holding that the trial court’s decision to

instruct the jury based on former R.C. 2901.09 was also consistent with R.C. 1.58).

           {¶18} For all of these reasons, the trial court did not err in instructing the

jury based on the former self-defense statute.                    The first assignment of error is

overruled.

                                    Ineffective Assistance of Counsel

           {¶19} In his second assignment of error, Parker contends that his trial counsel

was ineffective for failing to object to the jury instruction on self-defense.




4   R.C. 1.58 provides,
           (A) The reenactment, amendment, or repeal of a statute does not, except as
           provided in division (B) of this section:
              (1) Affect the prior operation of the statute or any prior action taken thereunder;
              (2) Affect any validation, cure, right, privilege, obligation, or liability previously
              acquired, accrued, accorded, or incurred thereunder;
              (3) Affect any violation thereof or penalty, forfeiture, or punishment incurred
              in respect thereto, prior to the amendment or repeal;
              (4) Affect any investigation, proceeding, or remedy in respect of any such
              privilege, obligation, liability, penalty, forfeiture, or punishment; and the
              investigation, proceeding, or remedy may be instituted, continued, or enforced,
              and the penalty, forfeiture, or punishment imposed, as if the statute had not
              been repealed or amended.
           (B) If the penalty, forfeiture, or punishment for any offense is reduced by a
           reenactment or amendment of a statute, the penalty, forfeiture, or punishment, if
           not already imposed, shall be imposed according to the statute as amended.

                                                      8
                     OHIO FIRST DISTRICT COURT OF APPEALS




       {¶20} To reverse a conviction for ineffective assistance of counsel, the

defendant must demonstrate that (1) counsel’s performance was deficient, meaning it

fell below an objective standard of reasonableness; and (2) the performance caused

actual prejudice to the defendant, meaning there is a reasonable probability that the

outcome would have been different, but for the deficient performance. State v.

Rosemond, 1st Dist. Hamilton No. C-180221, 2022-Ohio-111, ¶ 10, citing Strickland v.

Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984);

State v. Bradley, 42 Ohio St.3d 136, 141-142, 538 N.E.2d 373 (1989). Appellant’s

failure to satisfy either prong is dispositive. Rosemond at ¶ 11; Strickland at 697.

       {¶21} Parker’s     ineffective-assistance   argument     relies   entirely   on   a

determination that the court incorrectly instructed the jury on self-defense. However,

because we determined that the court correctly instructed the jury on self-defense, we

likewise hold that counsel was not deficient for failing to object to that instruction.

The second assignment of error is overruled.

                            Manifest Weight of the Evidence

       {¶22} In his third assignment of error, Parker contends that his convictions

run counter to the manifest weight of the evidence. More specifically, he argues that

the state failed to prove beyond a reasonable doubt that he was not acting in

self-defense.

       {¶23} A manifest-weight argument “challenges the believability of the

evidence.”      State v. Staley, 1st Dist. Hamilton Nos. C-200270, C-200271 and

C-200272, 2021-Ohio-3086, ¶ 10. When we review a challenge to the manifest weight

of the evidence, we must “review the entire record, weigh the evidence, consider the

credibility of the witnesses, and determine whether the trier of fact clearly lost its way

                                            9
                    OHIO FIRST DISTRICT COURT OF APPEALS




and created a manifest miscarriage of justice.” State v. Powell, 1st Dist. Hamilton No.

C-190508, 2020-Ohio-4283, ¶ 16, citing State v. Thompkins, 78 Ohio St.3d 380, 388,

678 N.E.2d 541 (1997).

       {¶24} The court should only reverse the conviction and grant a new trial in

“exceptional case[s] in which the evidence weighs heavily against the conviction.”

State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983), paragraph three

of the syllabus. This is because “the weight to be given the evidence and credibility of

the witnesses are primarily for the trier of the facts.” State v. DeHass, 10 Ohio St.2d

230, 231, 227 N.E.2d 212 (1967).

       {¶25} At the time of Parker’s trial, the elements of self-defense in the use of

deadly force were as follows:

       (1) the defendant was not at fault in creating the situation giving rise to

       the affray; (2) the defendant had a bona fide belief that [he] was in

       imminent danger of death or great bodily harm and that [his] only

       means of escape from such a danger was in the use of such force, and

       (3) the defendant did not violate any duty to retreat or avoid the danger.

State v. Smith, 1st Dist. Hamilton No. C-190507, 2020-Ohio-4976, ¶ 48. “The state

need only disprove one of the elements of self-defense beyond a reasonable doubt.” Id.

at ¶ 51, citing State v. Williams, 9th Dist. Summit No. 29444, 2020-Ohio-3269, ¶ 10.

       {¶26} Parker first contends that he was not at fault in creating the conflict.

This argument finds support in the record. Both Moore brothers, Tisa, Danielle, and

Parker all testified that the altercation began as a verbal dispute between Tisa and

Jasmine. Tisa testified that she was intoxicated and was the primary aggressor among



                                           10
                    OHIO FIRST DISTRICT COURT OF APPEALS




her group. While the details of the incident get murky as the dispute progresses, the

parties generally agree that Parker did not start the dispute.

       {¶27} However, Parker has not demonstrated that the jury clearly lost its way

in finding that he did not have a reasonable belief, and an honest belief, that he was in

danger of death or great bodily harm. “A defendant’s belief that she was in immediate

danger of death or great bodily harm must be objectively reasonable, and the

defendant must have an honest belief that she was in such danger.” Smith at ¶ 56.

Parker contends that he had a reasonable fear of death or great bodily harm at the

hands of the Moore brothers. As grounds for this fear, he cites one punch and a verbal

threat from Jeff. While the parties acknowledge some of the women in the groups

were attempting to punch one another, Jeff testified that he never threw a punch, and

that no one ever hit Parker. Danielle testified that she never saw Jeff throw a punch

and added that she also did not throw any punches. Frederick testified that he also

did not attempt to punch Parker and that no one else, male or female, did either.

Regarding the verbal threat, Parker testified that “I believe one time [Jeff] said he was

going to kill us all,” and that after hearing this, “I brandished the firearm and tried to

deescalate the situation in a way.”

       {¶28} Parker also argues that he had an honest belief that he was in imminent

danger of death or great bodily harm because he thought that the others may have

weapons and because he was outnumbered. However, Parker did not testify about

why he believed they might have had weapons, and both brothers testified that they

did not have weapons.

       {¶29} Parker’s arguments are largely a matter of conflicting testimony

between Parker and the victims, and rely heavily on credibility determinations.

                                           11
                    OHIO FIRST DISTRICT COURT OF APPEALS




Credibility issues are best left to the jury because the jury sees the witnesses testify

firsthand and can better assess their demeanor and credibility. State v. Davis, 1st Dist.

Hamilton Nos. C-200249, C-200250, C-200251, and C-200252, 2021-Ohio-2954,

citing State v. Bryan, 101 Ohio St.3d 272, 2004-Ohio-971, 804 N.E.2d 433, ¶ 116; State

v. Cruzbaez, 1st Dist. Hamilton No. C-180263, 2019-Ohio-2452, ¶ 22-23. Parker has

not demonstrated, and we do not believe, that the jury “clearly lost its way and created

a manifest miscarriage of justice.” See State v. Powell, 1st Dist. Hamilton No. C-

190508, 2020-Ohio-4283, ¶ 16. The third assignment of error is overruled.

                                   Sentencing Findings

       {¶30} In his fourth assignment of error, Parker argues that the court erred

when it imposed consecutive sentences without making the required findings under

R.C. 2929.14(C)(4). The state concedes the error.

       {¶31} The Ohio Revised Code provides that an appellate court may modify or

vacate a sentence if it finds by clear and convincing evidence,

       (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4)

       of section 2929.14, or division (I) of section 2929.20 of the Revised

       Code, whichever, if any, is relevant; [or]

       (b) That the sentence is otherwise contrary to law.

R.C. 2953.08(G)(2).

       {¶32} When a trial court imposes consecutive sentences, it must “make[] the

findings required by R.C. 2929.14(C)(4) at the sentencing hearing and incorporate[]

its findings into its sentencing entry.” State v. Jackson, 1st Dist. Hamilton Nos.

C-180245 and C-180246, 2019-Ohio-3299, ¶ 27, citing State v. Bonnell, 140 Ohio St.3d

                                           12
                         OHIO FIRST DISTRICT COURT OF APPEALS




209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37. While the exact words of the statute need

not be used, the appellate court must be able to discern that the trial court engaged in

the correct analysis, and the record must contain evidence to support the findings. Id.

Failure to make the required findings renders the imposition of consecutive sentences

contrary to law. Jackson at ¶ 45.

          {¶33} First, the court must find “that the consecutive service is necessary to

protect the public from future crime or to punish the offender.” R.C. 2929.14(C)(4).

Second, “that consecutive sentences are not disproportionate to the seriousness of the

offender’s conduct and to the danger the offender poses to the public.” Id. Third, the

court must make one of the findings in R.C. 2929.14(C)(4)(a),(b) or (c).5 Id.

          {¶34} At the July 15, 2021 sentencing hearing, the court made a finding under

R.C. 2929.14(C)(4)(b) that, “the harm caused to these two individuals, not one, but

two, was so great or unusual that no single prison sentence could adequately reflect

the seriousness of the offender’s conduct had I not given consecutive sentences.” The

entry contains a corresponding finding. Thus, the court properly made the third

finding.

          {¶35} Moreover, Parker concedes that it may be inferred from the record that

that the court felt consecutive sentences were necessary to punish him. Because the


5   R.C. 2929.14(C)(4)(a), (b), and (c) provide,
           (a) The offender committed one or more of the multiple offenses while the offender
           was awaiting trial or sentencing, was under a sanction imposed pursuant to section
           2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release
           control for a prior offense.
           (b) At least two of the multiple offenses were committed as part of one or more
           courses of conduct, and the harm caused by two or more of the multiple offenses
           so committed was so great or unusual that no single prison term for any of the
           offenses committed as part of any of the courses of conduct adequately reflects the
           seriousness of the offender’s conduct.
           (c) The offender’s history of criminal conduct demonstrates that consecutive
           sentences are necessary to protect the public from future crime by the offender.
                                                   13
                    OHIO FIRST DISTRICT COURT OF APPEALS




court discussed Parker’s choice to escalate the situation and the corresponding harm

suffered by the victims, and because the court wrote in its March 8, 2022 nunc pro

tunc entry that the consecutive sentences were “necessary to protect [the] public and

punish the defendant,” we agree.

       {¶36} However, both parties agree that the court failed to make the second

finding—proportionality. We also cannot discern from the record that the trial judge

made a proportionality finding. And while the court added proportionality language

to the March 8, 2022 nunc pro tunc entry, “[w]here the trial court fails to make a

required finding at a sentencing hearing for consecutive sentences under R.C.

2929.14(C)(4), the error cannot be cured nunc pro tunc, and the proper remedy is

remand for a new hearing.” Jackson, 1st Dist. Hamilton Nos. C-180245 and C-180246,

2019-Ohio-3299, at ¶ 44, citing State v. Beasley, 153 Ohio St.3d 497, 2018-Ohio-493,

108 N.E.3d 1028, ¶ 260. Thus, the trial court failed to make the required

proportionality finding.

       {¶37} Therefore, because the trial court failed to make the findings required

by R.C. 2929.14(C)(4) prior to imposing consecutive sentences, we sustain Parker’s

fourth assignment of error. Thus, we vacate the consecutive nature of Parker’s

sentences and remand for a new sentencing hearing on that issue.

                                         Conclusion

       {¶38} In light of the foregoing analysis, we overrule Parker’s first, second, and

third assignments of error, but sustain his fourth assignment of error. Accordingly,

we affirm the trial court’s judgment in part, reverse it in part, vacate the consecutive

nature of Parker’s sentences, and remand the cause for a new sentencing hearing on

the consecutive-sentencing issue only.

                                          14
                   OHIO FIRST DISTRICT COURT OF APPEALS




                   Judgment affirmed in part, reversed in part, and cause remanded.

ZAYAS, P. J., and WINKLER, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                          15